Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and claim 15 each includes the limitation “longitudinally stretching a portion of a PTFE tube having an initial length to a longer length that is 25% to 100% of the initial length” (emphasis added) which is a contradiction since a length that is 25% to 100% of the initial length represents either a shorter length or no change at all, not a longitudinal stretching to a longer length. As best understood, it appears that this limitation should read “longitudinally stretching a portion of a PTFE tube having an initial length to a longer length that is 25% to 100% longer than [[of]] the initial length” and the claims have been thus treated for the purposes of claim interpretation.
Claims 13 and 14 each include “the portion of the longitudinally-stretched PTFE liner” which lacks antecedent basis, noting that only a portion of the PTFE tube has been previously recited. As best understood, “wherein the portion of the longitudinally stretched PTFE liner” should read “wherein the
Claim 15 includes “the PTFE liner” in line 3 which lacks antecedent basis. For the purposes of claim interpretation, “the PTFE liner” is being treated as though it reads “a PTFE liner”
Claim 15, lines 11-12, includes “wherein the portion of the longitudinally-stretched PTFE liner” which lacks antecedent basis, noting that only a portion of the PTFE tube has been previously recited. As best understood, “wherein the portion of the longitudinally stretched PTFE liner” should read “wherein the 
Claim 18 includes “the portion of the PTFE tube” which lacks antecedent basis (both “the portion” and “the PTFE tube” lack antecedent basis). As currently worded, it is unclear what PTFE tube the longitudinally-stretched PTFE liner is being compared to when comparing the radial coefficients of the PTFE tube and the PTFE liner (e.g., any PTFE tube having any length, any diameter, etc.? or is the claim trying to compare the PTFE liner to a particular PTFE tube, in which case the claim must provide some parameters for the PTFE tube). Claim 20 also references “the portion of the PTFE tube” in line 1.
Claim 18 includes “the portion of the longitudinally-stretched PTFE liner” which lacks antecedent basis. As best understood, “wherein the portion of the longitudinally stretched PTFE liner” should read “wherein the

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No.10,953,193. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus claim 23 of ‘193 includes all of the structural limitations of method claims 1 and 15 (as best understood – noting 35 USC 112b rejection above), and includes that the PTFE liner of the catheter is a 25% to 100% longitudinally-stretched PTFE liner, thus making obvious a method of making the catheter that includes the step of longitudinally stretching a PTFE tube to create the longitudinally stretched PTFE liner. Regarding the step of “wrapping” a coil, and “disposing” a sheath over the coil, claim 23 of ‘193 includes that the coil is positioned between the longitudinally-stretched PTFE liner and the sheath and thus makes obvious the steps of “wrapping” the coil over at least a segment of the PTFE liner (noting that “wrapping” is given its broadest reasonable interpretation of “to cover”) and “disposing” the sheath over the coil. 

Allowable Subject Matter
Claims 2-14, and 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and a proper terminal disclaimer is filed to overcome the non-statutory double patenting rejections presented above. 
The closest prior art of Gulachenski (US 2010/0160899) discloses a method of making a catheter comprising longitudinally stretching a PTFE tube to create a PTFE liner (114; [0026]), wrapping a coil (124) around the PTFE liner, and disposing a sheath (116) over the coil ([0022]). Gulachenski fails to expressly disclose stretching a portion of the PTFE tube from an initial length to a longer length that is 25 to 100% longer than the initial length to create the PTFE liner, and also fails to expressly disclose that the PTFE liner has a tensile strength greater than 20 kpsi. 
Yoshimoto (US 2004/0213936), Lewis (US 2004/0024392), and Gore (US 3,953,566) each discloses that it is known to stretch PTFE tubes in order to create a PTFE tube having a an increased tensile strength that is greater than 20 kpsi. See Yoshimoto: [0012], [0030], noting 420 MPa = 60.9 kpsi. See Lewis: 90 kspi in [0038]. See Gore: see entire document, esp. col. 3, ll. 4-28, col. 4, ll. 29-44). However, the prior art fails to expressly disclose a method of making a catheter comprising longitudinally stretching a portion of a PTFE tube from an initial length to a longer length that is 25 to 100% longer than the initial length to create a PTFE liner having a tensile strength greater than 20 k psi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 9/28/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771